Citation Nr: 0606948	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for a lumbar spine 
condition.

3.  Entitlement to service connection for a cervical spine 
condition.

4.  Entitlement to service connection for a visual disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
October 1974.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from June 2002 and April 2003 rating 
decisions by the San Juan, Puerto Rico Regional Office 
("RO") of the Department of Veterans Affairs ("VA") that 
denied the veteran's claims for service connection for 
bilateral sensorineural hearing loss, a lumbar spine 
condition, a cervical spine condition and a visual disorder.

The entitlement to service connection for a lumbar spine 
condition and a cervical spine condition addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center ("AMC"), in 
Washington, DC..


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated as a result of the veteran's military service, 
nor may it be presumed to have been so incurred or 
aggravated.

2.  A visual disorder was not incurred in or aggravated as a 
result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral sensorineural hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for the establishment of service connection 
for a visual disorder are not met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in January 
2002 and March 2003.  The letters fully provided notice of 
elements (1), (2) and (3).  In addition, by virtue of the 
rating decisions on appeal, the December 2002 and July 2004 
Statements of the Case ("SOCs"), and the June 2003 and 
August 2004 Supplemental Statements of the Case ("SSOCs"), 
the veteran was provided with specific information as to why 
his particular claims were being denied, and of the evidence 
that was lacking.  With respect to element (4), he was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the December 2002 and July 2004 SOCs.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, with respect to both the bilateral 
sensorineural hearing loss and the vision disorder 
respectively, the initial VCAA letter was provided to the 
veteran prior to the RO's initial denial of the claims.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claims.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and San Juan VA Medical Center 
("VAMC") treatment records and examination reports from 
December 1999 to May 2004, and requested that the veteran 
either submit his available private medical records or 
authorize VA to obtain those records on his behalf.  The 
veteran provided such private treatment records or statements 
from Dr. D. E. C. L., Dr. M. A. E., Dr. M.V., Centro 
Terapeutico del Sur, and Modern Radiology as well as a 
private nerve conduction study report.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the veteran has not identified 
any further evidence to support his claim, the Board finds 
that the record is ready for appellate review.


Merits of the Claims

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection means that the facts establish that a 
particular injury or disease resulting in a disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.

Statutory presumptions provide service connection may be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service. 38 
U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a) (2005).  The only claim the veteran 
is making that would be included in these provisions is his 
hearing loss claim.  Service connection for sensorineural 
hearing loss may be established based on a legal presumption 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 
3.309;  see Under Secretary for Health letter (October 4, 
1995) (It is appropriate for VA to consider sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability).  There is no competent 
evidence in this case, however, showing that hearing loss was 
manifested within the first post-service year, and the 
veteran does not contend that a diagnosis of hearing loss was 
made during that time period.

Service connection may also be established by a showing of 
chronicity of a disorder or continuity of symptoms.  Under 
38 C.F.R. § 3.303(b), a veteran may utilize "the chronic 
disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and (2) that the veteran presently has the same 
condition.  With respect to the first element there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption 
period evidence address existence in service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390-393 (1994) (medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horwitz v. Brown, 5 
Vet. App. 217-221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption-period may suffice.  It has been noted that the 
language of the regulation (i.e., "first shown as a clear-
cut clinical entity, at some later date") appears to 
contemplate the use of post-service or post-presumption-
period disease.  Further, to the extent that the language of 
the regulation is ambiguous, "interpretive doubt is to be 
construed in the veteran's favor."  Savage, supra, citing 
Brown v. Gardner, 513 U.S. 115, 117-18 (1994).

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra. 

As addressed below, the dispositive issue on appeal concerns 
whether the veteran's claimed conditions are currently 
diagnosed and whether they were first manifested in service 
and/or alternatively related to event(s) in service.  The 
Board concludes that they were not. 

Bilateral Sensorineural Hearing Loss

The veteran contends that he incurred bilateral hearing loss 
in service.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Firstly, no pre-existing hearing loss within VA's definition 
was noted at the time the veteran was accepted into service 
in October 1972.  See 38 C.F.R. § 3.385 (2005) (Providing 
that for the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent). 

The record indicates that approximately four years prior to 
his acceptance onto active military duty in October 1972, the 
veteran underwent a service department physical examination 
in July 1968, including an audiological study.  The July 1968 
study revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
10
15
30
35
25

The veteran was assigned a PULHES profile of "2," as to his 
hearing capability.  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992); (Observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service.).  

Four years subsequently, the veteran was accepted for 
military service, upon a service department audiological test 
and physical examination which revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
X
25
LEFT
10
15
30
X
35

Both the audiological test four year prior to the veteran's 
entry onto active service, and that generated at the time he 
was accepted for service do not demonstrate the veteran to 
have had hearing loss when he entered active military duty- 
indeed, the veteran specifically denied having had hearing 
loss on the latter occasion.  See Medical History 
Questionnaire, Service Medical Records, dated October 16, 
1972.  

VA treatment records beginning in approximately late 1999 
show continued complaints and treatment for hearing loss 
within VA requirements.  38 C.F.R. 
§ 3.385 (2005).  However, the veteran's claim that he should 
be service-connected for this condition must be supported 
with competent medical evidence of a nexus to his military 
service from October 1972 to October 1974.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a). 

Because there is no evidence that the veteran had hearing 
loss prior to service that would allow for aggravation, the 
facts must establish that his hearing loss was incurred in 
the line of duty in the active military service.  38 U.S.C.A. 
§ 1110 (2002); 38 C.F.R. § 3.303(a) (2005).  This may be 
shown by affirmative evidence showing inception during 
service or through statutory presumptions.  Id.  The Board 
concludes there is no such evidence sufficient to establish 
service connection.

The veteran states that he was mechanic exposed to motor pool 
noise for two years.  The veteran's service records confirm 
his military occupational specialty.  He told a private 
physician in July 2000 during an audiology exam that he 
occasionally used hearing protection.  The veteran's 
enlistment examination, in-service treatment records and his 
separation examination do not show any hearing abnormalities.  
The veteran's August 1974 final medical exam before his 
release from active duty showed normal hearing and the 
veteran specifically stated that he was in good health.  The 
service medical records, as a whole, provide evidence against 
the veteran's claim.

Hearing loss is first shown by medical evidence dated over 25 
years after the veteran's discharge from service and there is 
no competent evidence of record suggesting that his current 
hearing loss is related to disease or injury incurred during 
service.  In fact, there is no competent medical evidence 
establishing the veteran experienced hearing loss prior to 
July 2000.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as evidence and the trier of fact 
should consider all of the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts).

Although the record contains statements by the veteran that 
he believes he has experienced hearing loss since his 
service, expert medical evidence is necessary to establish 
the etiology of that disability and, because the veteran is 
not competent to provide such medical evidence, his 
statements concerning the etiology of his disability are 
insufficient to demonstrate the in-service incurrence of 
those disabilities.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

A VA exam accorded to the veteran in February 2002 documented 
the veteran's purported complaints of progressive hearing 
loss and positional vertigo since 1980, however, there is no 
evidence of such treatment or diagnosis.  The examination 
revealed the following pure tone results:  Right Ear, 500:40, 
1000:45, 2000:50; 3000:55, 4000:40, R AVG: 48; and  Left Ear, 
500:40, 1000:50, 2000:55, 3000:55, 4000:60, L AVG: 55.  The 
examiner diagnosed the veteran with mild to moderate 
sensorineural hearing loss in his right ear from 500 Hz to 
4000 Hz with excellent speech recognition ability and normal 
middle ear function.  In his left ear, the examiner diagnosed 
mild to moderately severe sensorineural hearing loss from 500 
Hz to 4000 Hz with excellent speech recognition ability and 
normal middle ear function.

As noted above, when a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service 
and/or the veteran can prove continuity of symptomatology 
since his separation from service.  38 C.F.R. § 3.303(d) 
(2005).  In this case, the veteran has shown a current 
disability.  However, the veteran has not submitted evidence 
of hearing loss since his separation of service to establish 
continuity of symptomatology.

There is no evidence in the claims file favorable to this 
claim other than the veteran's own statements that he 
believes he may have had hearing loss at the time of his 
discharge and that his current hearing loss is related.  See 
Espiritu, 2 Vet. App. at 494 and 38 C.F.R. § 3.159 (2005).  
However, as noted, the veteran is not shown to be competent 
to link his hearing loss to an in-service injury or incident.  
See Espiritu, 2 Vet. App. at 494.

Accordingly, the loss of hearing claim is denied, as there is 
no competent evidence of relationship between the post-
service condition and the veteran's military service and 
significant evidence is against this claim.  The Board 
concludes that the evidence against the claim is more 
probative and of greater weight.  Based on this evidence, the 
Board finds that the veteran's loss of hearing was not caused 
by an in-service disease or injury and that the preponderance 
of the evidence is against this claim. 

Anisometropia Claimed As Vision Disorder

The veteran claims he has anisometropia as a result of trauma 
while in service.  

The Board notes that anisometropia is "'a difference in the 
refractive power of the two eyes,' Dorland's Illustrated 
Medical Dictionary 86 (28th ed.1994)" Abriam v. West, 17 
Vet. App. 356 (2000).  Under 38 C.F.R. § 3.303(c) (2005), 
congenital or developmental disorders are not diseases or 
injuries for the purpose of VA disability compensation.  The 
regulations specifically list "refractive error" as a 
disease or injury for which service connection cannot be 
granted.  As the diagnosis of anisometropia refers merely to 
a difference in refractive power, it does not represent an 
acquired eye disability for which service connection may be 
granted that is associated with an incident of his active 
military duty.  

Service connection may be granted, in limited circumstances, 
for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995).  However, in this case 
there is no evidence of any superimposed pathology to the 
eyes or a significant decrease in vision during service.  The 
veteran's 1974 separation examination reports the veteran had 
20/20 vision in both eyes.  The first medical evidence of 
record showing a diagnosis of anisometropia is dated July 
1998.

Thus, service connection for anisometropia is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for a visual disorder is 
denied.


REMAND

Following a preliminary review of the claims file, the Board 
finds that additional development is necessary before the 
following claims may be properly adjudicated.

Under the VCAA, VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).


As noted above, the record indicates that the veteran served 
for two years on active military duty as a wheeled vehicle 
mechanic.  His service medical records contain an undated 
note of a chronological record of medical care, reflecting 
that he complained of low back pain after playing basketball; 
a June 1973 treatment note indicating that he had been 
prescribed an anti-inflammatory medication and a heating pad 
for back pain when exercising; and a May 1974 note and 
referral for radiographic examination of the lumbar spine 
(which resulted in normal findings).  
His August 1974 pre-separation physical examination is devoid 
of any mention of any musculoskeletal complaints or findings.  

The record includes a nexus opinion from a private physician.  
Specifically, M.V., M.D., opined in a February 2004 "Medical 
Certification" that the veteran's MRI studies reveal two 
herniated discs at L1-L2 and L3-L4 along with degenerative 
findings and chronic cervical spasms and pain which were 
produced by "the kind of work he performed" in service.  
She opined that the conditions of herniated discs at L1-L2 
and L3-L4 and cervical sprain should be connected with 
service.  The physician did not, however, indicate that she 
reviewed all of the veteran's relevant medical records.

Similarly, a March 2004 VA spine examination report does not 
indicate that the veteran's C-File was reviewed in 
conjunction with the examination.  It states only that the 
veteran's "computer file" had been reviewed.  A review of 
the claims folder is required by law in this circumstance.  
Shipwash v. Brown, 8 Vet. App. 218 (1995); Flash v. Brown, 8 
Vet. App. 332 (1995) (regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).  

The record also indicates that the veteran is apparently in 
receipt of a disability award from the Finally, the appellant 
has reported that he has been found to be "disabled" by the 
Social Security Administration.  The file does not reflect 
that the appellant's records underlying the administration 's 
award have been obtained.  38 U.S.C.A. § 5103A(b)(1), Lind v. 
Principi, 3 Vet. App.  493 (1992); Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).  Although not dispositive as to an 
issue that must be resolved by VA, the administration's 
findings are evidence which must be considered.  See White v. 
Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

In view of the foregoing, it is the Board's judgment that the 
veteran should be afforded another examination that includes 
a nexus opinion based upon a review of all of the relevant 
evidence in the claims file.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, this case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature and severity of any 
lumbar spine condition or cervical spine 
condition.  The examining physician is 
requested to review pertinent documents 
in the claims file, including the 
service medical records, in detail, and 
to render an opinion as to whether the 
veteran's lumbar spine disorder and 
cervical spine disorder, if currently 
diagnosed, are of in-service origin or 
otherwise related thereto.  If such 
determinations are not possible without 
resort to speculation, the examiner 
should so state.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

2.  The RO/AMC will obtain the veteran's 
Social Security Administration 
disability award file, and include it 
with the claims folder.

3.  Thereafter, the veteran's claims of 
entitlement to service connection for a 
lumbar spine condition and a cervical 
spine condition should be readjudicated.  
If the benefits sought on appeal remain 
all or in part denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then 
be returned to the Board for further 
review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


